UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7322



LANXTER LAMONT KUYKENDALL,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-00-838)


Submitted:   November 29, 2001          Decided:    December 10, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lanxter Lamont Kuykendall, Appellant Pro Se. Michael Thomas Judge,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lanxter Lamont Kuykendall seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).    We have reviewed the record and the

district court’s opinion accepting the recommendation of the mag-

istrate judge and find no reversible error.     Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   Kuykendall v. Angelone, No. CA-00-

838 (E.D. Va. Aug. 3, 2001).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                 2